DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (corresponding to claims 5-15) in the reply filed on 02/04/2022 is acknowledged. Claims 1-4 and 16-17 are withdrawn from further consideration as being drawn to a nonelected Group of Invention. 

Applicant’s election without traverse of Species 2 (drawn to the second embodiment, corresponding to paragraphs [0082]-[0109] of  in the reply filed on 02/04/2022 is acknowledged. 

Status of Claims
	Claims 1-17 are pending in the application. 
As of the reply filed on 02/04/2022, claims 1-4 and 16-17 are withdrawn as being drawn to nonelected Groups of Invention. 
Accordingly, claims 5-15 are under examination. 

Claim Interpretation
	This claim interpretation section is included to clarify Examiner’s interpretation of dependent claim 10. As currently claimed and disclosed, dependent claim 10 is being interpreted to mean that each tumor area that is classified as a metastatic lesion based on classification result information will be 
	In the event that this interpretation was NOT intended by Applicant, Examiner respectfully requests clarification as to what the claim was intended to imply. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation "The radiotherapy system comprising processing circuitry" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is an independent claim, as it is not recited as being dependent on any other claims. Accordingly, the preamble of claim 5 should instead read “A radiotherapy system comprising processing circuitry…” (similar to the language used in withdrawn claim 1). Claims 6-15 inherit the deficiencies of claim 5 due to their dependence, and thus claims 6-15 are also rejected under 35 U.S.C. 112(b) as being indefinite, in addition to the further rejection listed below. 
Claim 7 recites the limitation "a primary lesion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a primary lesion” as recited in claim 7 is the same primary lesion as the one introduced in claim 5, or a new/different primary lesion. Examiner respectfully suggests amending the claim language to clarify whether the primary lesion that is recited in line 6 is the same primary lesion as previously recited, or a new/different primary lesion. 
Claim 7 recites the limitation "the group" in line 4.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is not clear what “the group” as recited in line 4 of claim 7 is referring to, as no previous recitation of any group is provided in any claim that claim 7 depends from. 
Claim 7 recites the limitation "a metastatic lesion" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a metastatic lesion” as recited in claim 7 is the same metastatic lesion as the one introduced in claim 5, or a new/different metastatic lesion. Examiner respectfully suggests amending the claim language to clarify whether the metastatic lesion that is recited in line 6 is the same metastatic lesion as previously recited, or a new/different metastatic lesion. 
Claim 8 recites the limitation “the number of performed radiation” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is not clear what is being referred to when the claim recites “the number of performed radiation,” as no number of performed radiation had been previously recited. Examiner respectfully suggests amending the claim language to instead recite “a number of performed radiation.”
Claim 9 recites the limitation "a primary lesion" in line 7. There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a primary lesion” as recited in claim 9 is the same primary lesion as the one introduced in the preceding claims, or a new/different primary lesion. Examiner respectfully suggests amending the claim language to clarify whether the 
Claim 9 recites the limitation "a metastatic lesion" in line 8. There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a metastatic lesion” as recited in claim 9 is the same metastatic lesion as the one introduced in the preceding claims, or a new/different metastatic lesion. Examiner respectfully suggests amending the claim language to clarify whether the metastatic lesion that is recited in line 8 is the same metastatic lesion as previously recited, or a new/different metastatic lesion. 
Claim 10 recites the limitation "a primary lesion" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a primary lesion” as recited in multiple instances in claim 10 is/are the same primary lesion as the one introduced in the preceding claims, or a new/different primary lesion. Examiner respectfully suggests amending the claim language to clarify whether the primary lesion that is recited in lines 3 and 6 is the same primary lesion as previously recited, or a new/different primary lesion. 
Claim 10 recites the limitation "a tumor area" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a tumor area” as recited in claim 10 is the same tumor area as the one introduced in claim 5, or a new/different tumor area. Examiner respectfully suggests amending the claim language to clarify whether the tumor area that is recited in lines 3-4 of claim 10 is the same tumor area as previously recited, or a new/different tumor area. 
Claim 10 recites the limitation "a metastatic lesion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a metastatic lesion” as recited in claim 10 is the same metastatic lesion as the one introduced in the preceding claims, or a new/different metastatic lesion. Examiner respectfully suggests amending the claim language to clarify 
Claim 11 recites the limitation "a primary lesion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a primary lesion” as recited in claim 11 is the same primary lesion as the one introduced in the preceding claims, or a new/different primary lesion. Examiner respectfully suggests amending the claim language to clarify whether the primary lesion that is recited in line 4 of claim 11 is the same primary lesion as previously recited, or a new/different primary lesion. 
Claim 11 recites the limitation "a metastatic lesion" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a metastatic lesion” as recited in claim 11 is the same metastatic lesion as the one introduced in the preceding claims, or a new/different metastatic lesion. Examiner respectfully suggests amending the claim language to clarify whether the metastatic lesion that is recited in lines 4-5 of claim 11 is the same metastatic lesion as previously recited, or a new/different metastatic lesion. 
Claim 13 recites the limitation "a primary lesion" in line 5.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a primary lesion” as recited in claim 13 is the same primary lesion as the one introduced in the preceding claims, or a new/different primary lesion. Examiner respectfully suggests amending the claim language to clarify whether the primary lesion that is recited in line 5 of claim 13 is the same primary lesion as previously recited, or a new/different primary lesion. 
Claim 13 recites the limitation "a metastatic lesion" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is unclear whether “a metastatic lesion” as recited in claim 13 is the same metastatic lesion as the one introduced in the preceding claims, or a new/different metastatic lesion. Examiner respectfully suggests amending the claim language to clarify 
	Appropriate correction is respectfully requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In the present application, the claimed invention is directed to an abstract idea. 
Claim 5 is drawn to the radiotherapy system, which does fall under the statutory categories of invention. However, claim 5 recites “obtain classification result information including a result of classification of a tumor area included in a medical image of a patient as either a primary lesion or a metastatic lesion; and produce a radiotherapy plan for the patient based on the classification result information.” The limitations of claim 5 recited directly above set forth the abstract idea, as the only structure required to perform these limitations is a conventional, off-the-shelf computing device or processor (“processing circuitry”). Furthermore, the limitations described above can merely mean that a user views an image of a lesion, decides whether the lesion is primary or metastatic, and determining to treat the lesion in a certain manner based on the decision. Thus, this claim reads on organizing human activity and/or a mental process.  
This judicial exception is not integrated into a practical application because the claimed limitations recited above merely comprise a list of actions to be performed by a user on a conventional, off-the-shelf processor, which reads on simply organizing human activity and/or a mental process. While 
Analyzing the claim as a whole, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recited in claim 5, both when considered separately and in combination, amount to nothing more than organizing human activity. This is exemplified by the fact that each and every limitation of claim 5 can be performed simply by a user on a laptop. In this example, a user could use the processing circuitry (laptop) to obtain a classification result of a tumor area included in a medical image, and could further produce a radiotherapy plan based on the obtained classification result. Also, the claim does not purport to provide any “improvement” to the technology, which weighs against patentability. Viewing all the claim limitations individually, or as a combination, the claim as a whole does not add significantly more to the abstract idea.
Claims 6-15 depend either directly or indirectly from independent claim 5, and therefore these dependent claims rely upon the same abstract idea as the independent claim, as set forth above. Additionally, dependent claims 6-15 do nothing more than further limit the specificity of the abstract idea, and do not remedy the patentability issues described above. For example, specifically regarding dependent claim 11, the limitation recited “wherein the processing circuitry is configured to cause a display to display the tumor area in a way which provides a visual distinction between a primary lesion or a metastatic lesion based on the classification result information” relies on the same abstract idea, and does not add significantly more to that idea. In this example, a user could reasonably display the classification result on the monitor of the conventional processing circuitry. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mensah et al. (US 2019/0159744 A1, hereinafter “Mensah”) in view of Owens et al. (US 2018/0369611 A1, hereinafter “Owens”). 

Regarding claim 5, Mensah discloses that “improved methods of detection and discrimination can enable better informed and more personalized treatment, which is likely to also positively impact 
The radiotherapy ("targeted medical therapy" Mensah: [0072]) system ("systems ... described herein" Mensah: [0096]) comprising processing circuitry ("can include a CPU (processing circuitry) that can be implemented" Mensah: [0092]), the processing circuitry configured to ("data processing apparatus 300 ... includes a CPU 301 which performs the processes described above" Mensah: [0075]):
obtain classification result information ("method 100 can produce a binary determination (e.g., output a single determination such as the lesion is either primary or metastatic)" Mensah: [0065]) including a result of classification of a tumor area ("a nodule (also referred to as a lesion or tumor depending on context)" Mensah: [0024]) included in a medical image ("determining the lesion ROI are based on a CT image" Mensah: [0055]; [Example of medical image of a patient is shown in Fig. 5.]) of a patient as either a primary lesion or a metastatic lesion ("ability to classify lesion according to primary versus metastatic lesions" Mensah: [0054]); and
produce a radiotherapy plan for the patient (“methods described herein can enable personalized medical treatments and earlier implementation of genetically targeted therapies that shown promise for better outcomes" Mensah: [0018]; “recommend a treatment/therapy” Mensah: [0065]). 

Mensah is not being relied upon for teaching: 
produce a radiotherapy plan for the patient based on the classification result information.
However, in a similar invention in the same field of endeavor, Owens teaches "systems and methods for adapting and/or updating radiotherapy treatment plans and/or radiation delivery during a treatment session based on biological and/or physiological data and/or anatomical data extracted or 
produce a radiotherapy plan for the patient based on the classification result information ("adapting and/or updating radiotherapy treatment plans based on biological and/or physiological data extracted or calculated from imaging data" Owens: [0006]).
	To clarify, the secondary reference, Owens, teaches producing (“adapting and/or updating”) a radiotherapy plan (“radiotherapy treatment plan”) based on biological and/or physiological data extracted or calculated from imaging data. It was previously detailed that the primary reference, Mensah, discloses that the classification result information is data that is extracted or calculated from imaging data ("discrimination between primary and metastatic lesion can be performed earlier using non-invasive imaging related to the CT imaging" Mensah: [0018]). Thus, the combination of Mensah and Owens teaches the final limitation of claim 5, as Owens teaches producing a radiotherapy plan for the patient based on data extracted from imaging data, while Mensah discloses that data extracted from imaging data is a result of classification of a tumor area as either primary or metastatic. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the methods for updating radiotherapy treatment plans as taught by Owens. One of ordinary skill in the art would have been motivated to make this modification because "treatment plans and/or radiation delivery based on recently-acquired data may facilitate more efficient and targeted radiation therapy" (Owens: [0004]). 

	Regarding claim 6, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 5, as described above. 
	Mensah further discloses: 

sort the tumor area into one or more groups ("distinguishing/discriminating between types of lesions (e.g., discriminating between lesions with and without genetic mutations)" Mensah: [0014]) of primary lesion ("discrimination between lesions with and without genetic mutations together with discrimination between primary and metastatic lesion can be performed earlier using non-invasive imaging" Mensah: [0018]) based on the classification result information ("methods to non-invasive discriminate between primary or metastatic lesions and between lesions with and without genetic mutations" Mensah: [0002]); and
generate the radiotherapy plan for each group ("identify which malignant lesions have respective genetic mutations in order to treat them accordingly" Mensah: [0001]; "early identification of genetic mutations, which can lead to more appropriately directed targeted medical therapy with improved patient outcomes" Mensah: [0016]).

	Regarding claim 8, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 6, as described above. 
	Mensah further discloses: 
wherein the processing circuitry ("can include a CPU (processing circuitry) that can be implemented" Mensah: [0092]) is configured to generate the radiotherapy plan (“methods described herein can enable personalized medical treatments and earlier implementation of genetically targeted therapies that shown promise for better outcomes" Mensah: [0018]; “recommend a treatment/therapy” Mensah: [0065]); 

	sorting the tumor area into one or more groups of primary lesion ("discrimination between lesions with and without genetic mutations together with discrimination between primary and metastatic lesion can be performed earlier using non-invasive imaging" Mensah: [0018]). 
	
Mensah is not being relied upon for teaching: 
generate the radiotherapy plan in which at least one of a radiation dose, radiation timing, and the number of performed radiation is different between the primary lesion and the metastatic lesion belong to the same group.
However, in a similar invention in the same field of endeavor, Owens teaches "systems and methods for adapting and/or updating radiotherapy treatment plans and/or radiation delivery during a treatment session based on biological and/or physiological data and/or anatomical data extracted or calculated from imaging data acquired in real-time (e.g., at the time of treatment)" (Owens: [0002]), and further teaches: 
generate the radiotherapy plan (“adapting and/or updating radiotherapy treatment plans” Owens: [0006]) in which at least one of a radiation dose ("imaging data acquired at the time of radiation treatment is used to modify a treatment plan and/or dose delivery instructions to provide a prescribed dose distribution to patient target regions" Owens: Abstract; "radiotherapy treatment plan may comprise a target dose distribution and updating the treatment plan may comprise changing the target dose distribution" Owens: [0011]), radiation timing, and the number of performed radiation is different between the primary lesion and the metastatic lesion belong to the same group ("adapting and/or 
As described above with respect to independent claim 5, the differentiation of primary lesions and metastatic lesions, as well as the differentiation between lesions having genetic mutations and lesions not having genetic mutations, is taught by Mensah. The generation/adjustment of the radiotherapy plan based on data extracted from imaging data (such as the data on primary vs. metastatic and mutations vs. no mutations, as disclosed by Mensah) is taught by Owens. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the methods for updating radiotherapy treatment plans as taught by Owens. One of ordinary skill in the art would have been motivated to make this modification because "treatment plans and/or radiation delivery based on recently-acquired data may facilitate more efficient and targeted radiation therapy" (Owens: [0004]). 

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mensah in view of Owens, as described above with respect to independent claim 5, further in view of Enderling et al. (US 2019/0114765 A1, hereinafter “Enderling”). 

Regarding claim 7, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 5, as described above, 
	wherein the processing circuitry ("can include a CPU (processing circuitry) that can be implemented" Mensah: [0092]) is configured to produce the radiotherapy plan (“methods described herein can enable personalized medical treatments and earlier implementation of genetically targeted 
The combination of Mensah and Owens remains silent on: 
the processing circuitry is configured to produce the radiotherapy plan in which radiation of a primary lesion included in the group is prioritized to radiation of a metastatic lesion belonging to the same group.
However, in a similar invention in the same field of endeavor, Enderling discloses “Methods for personalized treatment of tumor lesions in subject with metastatic cancer or multiple primary tumors" (Enderling: [0005]), in which the personalized treatment can include “the recommendation can be to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect” (Enderling: [0027]), and further teaches: 
the processing circuitry is configured to produce the radiotherapy plan in which radiation of a primary lesion ("method can also be used when one or more of the tumor lesions are primary tumors" Enderling: [0013]) included in the group is prioritized ("the recommendation can be to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect" Enderling: [0027]; "method can further involve irradiating the tumor lesion(s) in the subject having the highest immunogenicity index" Enderling: [0009]) to radiation of a metastatic lesion belonging to the same group ("immunogenicity index value can predict for which tumor lesion there is a largest likelihood that a local therapy that induces immunogenic cell death in a subject of the tumor lesion will induce a systemic abscopal effect" Enderling: [0008]).
In Enderling’s invention, the prioritization is represented by the recommendation to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect, with the higher likelihood of inducing the abscopal effect corresponding to the higher priority of treatment. A higher immunogenicity index value further signifies a higher likelihood of inducing an abscopal effect and thus 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the radiotherapy targeted to promote a systemic abscopal effect as taught by Enderling. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "providing a personalized treatment plan for a subject with a plurality of tumor lesions in two or more tumor bearing organs" (Enderling: [0018]). For example, "for a subject having a plurality of tumor lesions in two or more organs, the method can be used to select a tumor lesion and/or tumor bearing organ that has the highest chance of producing a systemic abscopal effect after treatment with a localized therapy that induces immunogenic cell death, which triggers an immune response" (Enderling: [0005]).

Regarding claim 9, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 8, as described above. 
The combination of Mensah and Owens remains silent on: 
the processing circuitry is configured to determine whether or not the primary lesion and the metastatic lesion belong to the same group satisfies a predetermined Abscopal effect criterion, and

However, in a similar invention in the same field of endeavor, Enderling discloses “Methods for personalized treatment of tumor lesions in subject with metastatic cancer or multiple primary tumors" (Enderling: [0005]), in which the personalized treatment can include “the recommendation can be to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect” (Enderling: [0027]), and further teaches: 
the processing circuitry is configured to determine whether or not the primary lesion and the metastatic lesion belong to the same group ("methods can be used in any subject with two or more tumor lesions in different organs to identify the best organ to treat and potentially induce an abscopal effect that treats the remaining tumor lesions" Enderling: [0013]) satisfies a predetermined Abscopal effect criterion ("method can be used to select a tumor lesion and/or tumor bearing organ that has the highest chance of producing a systemic abscopal effect after treatment with a localized therapy that induces immunogenic cell death, which triggers an immune response" Enderling: [0005]), and
to produce, in accordance with a result of the determining, the radiotherapy plan in which radiation of a primary lesion ("method can also be used when one or more of the tumor lesions are primary tumors" Enderling: [0013]) included in the group is prioritized ("the recommendation can be to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect" Enderling: [0027]; "method can further involve irradiating the tumor lesion(s) in the subject having the highest immunogenicity index" Enderling: [0009]) to radiation of a metastatic lesion belonging to the same group ("immunogenicity index value can predict for which tumor lesion there is a largest likelihood that a local therapy that induces immunogenic cell death in a subject of the tumor lesion will induce a systemic abscopal effect" Enderling: [0008]).


Regarding claim 10, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 5, as described above. 
	Mensah further discloses: 
	wherein the classification result information has primary lesion information specifying a primary lesion for a tumor area ("method 100 can produce a binary determination (e.g., output a single determination such as the lesion is either primary or metastatic)" Mensah: [0065]). 
 The combination of Mensah and Owens remains silent on: 
the classification result information has primary lesion information specifying a primary lesion for a tumor area classified as a metastatic lesion, and
the processing circuitry is configured to produce the radiotherapy plan based on a primary lesion specified by the primary lesion information.

the classification result information has primary lesion information specifying a primary lesion for a tumor area classified as a metastatic lesion ("consider a first preselected tumor bearing organ as a necessary target for treatment and provide a recommendation for irradiating a second tumor bearing organ having tumor lesions with the highest immunogenicity index in view of a preselected tumor bearing organ" Enderling: [0028]), and
the processing circuitry is configured to produce the radiotherapy plan based on a primary lesion specified by the primary lesion information ("methods can be used in any subject with two or more tumor lesions in different organs to identify the best organ to treat and potentially induce an abscopal effect that treats the remaining tumor lesions" Enderling: [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the radiotherapy targeted to promote a systemic abscopal effect as taught by Enderling. One of ordinary skill in the art would have been motivated to make this modification because the "possibility of rationally inducing abscopal affects using radiotherapy and immunotherapy has the flavor of the long-sought “magic bullet”" (Enderling: [0004]). One of ordinary skill in the art would have been further motivated to make this modification because of the benefit of "providing a personalized treatment plan for a subject with a plurality of tumor lesions in two or more tumor bearing organs" (Enderling: [0018]). For example, "for a subject having a plurality of tumor lesions in two or more organs, the method can be used to select a tumor lesion and/or tumor bearing organ that has the highest .

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mensah in view of Owens, as described above with respect to independent claim 5, further in view of Lu et al. (“Comparing primary tumors and metastatic nodes in head and neck cancer using intravoxel incoherent motion imaging: a preliminary experience.” J Comput Assist Tomogr. 2013; 37(3): 346-352.; hereinafter “Lu”). 

Regarding claim 11, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 5, as described above. 
	Mensah further discloses: 
the processing circuitry is configured to cause a display (“reconstructed images can be displayed on a display 516” Mensah: [0094]) to display the tumor area (“nodule (also referred to as a lesion or tumor depending on context)” Mensah: [0024]). 
The combination of Mensah and Owens remains silent on: 
the processing circuitry is configured to cause a display to display the tumor area in a way which provides a visual distinction between a primary lesion or a metastatic lesion based on the classification result information.
However, in a similar invention in the same field of endeavor, Lu teaches “imaging for investigating differences between primary head and neck tumors and nodal metastases” (Lu: Objective), which is “feasible in investigating the physiological differences between the two tumor tissues (Lu: Conclusion), and further teaches: 
outlined as green and red, respectively)” Lu: caption of Fig. 1) between a primary lesion or a metastatic lesion (“the primary tumors were labelled as primary and the metastatic nodes as node” Lu: caption of Fig. 1) based on the classification result information (as disclosed by Mensah).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the comparing of primary tumors and metastatic nodes as taught by Lu. One of ordinary skill in the art would have been motivated to make this modification because “these findings might be useful in optimizing treatment planning and improving patient care” (Lu: Conclusion). Furthermore, one of ordinary skill in the art would further be motivated to make this modification because the figures in Lu’s disclosure provide a distinction between the primary and metastatic lesions, as “the primary tumors were labelled as primary and the metastatic nodes as node” (Lu: caption of Fig. 1). 

Regarding claim 13, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 11, as described above. 
	Mensah further discloses: 
the processing circuitry is configured to cause the display (“reconstructed images can be displayed on a display 516” Mensah: [0094]) to display tumor areas (“nodule (also referred to as a lesion or tumor depending on context)” Mensah: [0024]). 
The combination of Mensah and Owens remains silent on: 

However, in a similar invention in the same field of endeavor, Lu teaches “imaging for investigating differences between primary head and neck tumors and nodal metastases” (Lu: Objective), which is “feasible in investigating the physiological differences between the two tumor tissues (Lu: Conclusion), and further teaches: 
the processing circuitry is configured to cause the display to display tumor areas included in a same slice of the medical image in a way which provides a visual distinction (“primary tumors and metastatic nodes excluding necrotic areas (outlined as green and red, respectively)” Lu: caption of Fig. 1) between a primary lesion and a metastatic lesion (“the primary tumors were labelled as primary and the metastatic nodes as node” Lu: caption of Fig. 1) based on the classification result information (as disclosed by Mensah). 
In Lu’s Fig. 1, the two tumor areas are displayed in the same slice of the medical image in a way which provides a visual distinction between a primary lesion and a metastatic lesion. The visual distinction in Lu’s Fig. 1 is the different in color. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the comparing of primary tumors and metastatic nodes as taught by Lu. One of ordinary skill in the art would have been motivated to make this modification because “these findings might be useful in optimizing treatment planning and improving patient care” (Lu: Conclusion). Furthermore, one of ordinary skill in the art would further be motivated to make this modification because the figures in Lu’s disclosure provide a distinction between the primary and metastatic lesions, . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mensah in view of Owens and Lu, as described above with respect to claim 11, further in view of Smith (US 2018/0353148 A1, hereinafter “Smith”). 

Regarding claim 12, the combination of Mensah, Owens, and Lu discloses: 
The radiotherapy system of claim 11, as described above. 
Mensah further discloses: 
the processing circuitry is configured to cause the display (“reconstructed images can be displayed on a display 516” Mensah: [0094]) to display the tumor area (“nodule (also referred to as a lesion or tumor depending on context)” Mensah: [0024]). 
The combination of Mensah, Owens, and Lu remains silent on: 
the processing circuitry is configured to cause the display to display the tumor area in a way which provides a visual distinction of a tumor type of the tumor area based on the classification result information.
However, in a similar invention in the same field of endeavor, Smith teaches “the act of causing a digital marker to be displayed on the cross-sectional image” (Abstract) which can “enable the identification and tracking of target lesions throughout a … treatment regimen” ([0036]), and further teaches: 
the processing circuitry is configured to cause the display to display the tumor area in a way which provides a visual distinction of a tumor type of the tumor area based on the classification result 
Smith’s Fig. 5 also provides a teaching of this limitation, as the figure depicts multiple tumor areas of different types, and displays these tumor areas in a way which provides a visual distinction of a tumor type of the tumor area. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the display of digital markers on images as taught by Smith. One of ordinary skill in the art would have been motivated to make this modification because it can “enable the identification and tracking of target lesions throughout a clinical trial or treatment regimen so that one or more secondary reviewers can rapidly access key images that include target lesions identified by the primary reviewer at the baseline scan” (Smith: [0036]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mensah in view of Owens and Lu, as described above with respect to claim 11, further in view of Enderling. 

Regarding claim 14, the combination of Mensah, Owens, and Lu discloses:
The radiotherapy system of claim 11, as described above. 
The combination of Mensah, Owens, and Lu is not being relied upon for teaching: 
the processing circuitry is configured to determine whether or not the primary lesion and the metastatic lesion belong to a same group satisfies a predetermined Abscopal effect criterion, and 
may cause the display to display a message recommending Abscopal effect radiotherapy in accordance with the determination result.

the processing circuitry is configured to determine whether or not the primary lesion and the metastatic lesion belong to the same group ("methods can be used in any subject with two or more tumor lesions in different organs to identify the best organ to treat and potentially induce an abscopal effect that treats the remaining tumor lesions" Enderling: [0013]) satisfies a predetermined Abscopal effect criterion ("method can be used to select a tumor lesion and/or tumor bearing organ that has the highest chance of producing a systemic abscopal effect after treatment with a localized therapy that induces immunogenic cell death, which triggers an immune response" Enderling: [0005]), and 
may cause the display ("Output device(s) 1912 such as a display, speakers, printer, etc. may also be included" Enderling: [0129]) to display a message recommending Abscopal effect radiotherapy ("make treatment recommendations and predict the likelihood of abscopal effects" Enderling: [0031]) in accordance with the determination result ("methods can be used in any subject with two or more tumor lesions in different organs to identify the best organ to treat and potentially induce an abscopal effect that treats the remaining tumor lesions" Enderling: [0013]).
Furthermore, in paragraphs [0013] and [0014], respectively, Enderling describes using the Abscopal effect and not using the Abscopal effect. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the radiotherapy targeted to promote a systemic abscopal effect as taught by Enderling. One of ordinary skill in the art would have been motivated to make this modification because .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mensah in view of Owens, as described above with respect to independent claim 5, further in view of Tilly et al. (US 2020/0360728 A1, hereinafter “Tilly”). 

	Regarding claim 15, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 5, as described above. 
Mensah is not being relied upon for teaching: 
the processing circuitry is configured to specify an OAR area included in the medical image, and set a shape or a marker indicating a location of the tumor area so that the marker does not overlap the OAR area, and may cause the display to display the marker of the shape.
However, in a similar invention in the same field of endeavor, Owens teaches "systems and methods for adapting and/or updating radiotherapy treatment plans and/or radiation delivery during a treatment session based on biological and/or physiological data and/or anatomical data extracted or calculated from imaging data acquired in real-time (e.g., at the time of treatment)" (Owens: [0002]), and further teaches: 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the methods for updating radiotherapy treatment plans as taught by Owens. One of ordinary skill in the art would have been motivated to make this modification because "treatment plans and/or radiation delivery based on recently-acquired data may facilitate more efficient and targeted radiation therapy" (Owens: [0004]). Additionally, one of ordinary skill in the art would be further motivated to make this modification because it can help “reducing the irradiation of OARs near the target region" (Owens: [0065]).

The combination of Mensah and Owens is not being relied upon for teaching: 
the marker does not overlap the OAR area. 
However, in a similar invention in the same field of endeavor, Tilly teaches “techniques for adjusting radiotherapy treatment for a patient in real-time” (Abstract), including adjusting based on “distance between a border of a tumor and an organ at risk” ([0009]), and further teaches: 

may cause the display to display the marker of the shape ("output device 146 may include one or more display screens that display medical images, interface information, treatment planning parameters (e.g., contours, dosages, beam angles, labels, maps, etc.), treatment plans, a target, localizing a target and/or tracking a target, or any related information to the user" Tilly: [0044]). 
Tilly’s disclosure of radiotherapy treatment parameters including the distance between the border of a tumor and an organ at risk implies that there is no overlap between the tumor and the OAR, as the measurement of a non-zero distance guarantees that there is space between the two structures and thus guarantees that there is no overlap. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the techniques for adjusting radiotherapy treatment as taught by Tilly. One of ordinary skill in the art would have been motivated to make this modification because the "direction and shape of the radiation beam should be accurately controlled to ensure the tumor receives the prescribed radiation, and the placement of the beam should be such as to minimize damage to the surrounding healthy tissue including especially sensitive organs, often called the organ(s) at risk (OARs)" (Tilly: [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yoo et al. (“New Directions in the Study and Treatment of Metastatic Cancer.” Front Oncol. 2018 Jul 10; 8:258.; hereinafter “Yoo”) discloses new directions in the study and treatment of metastatic cancer (Title), and suggests that “non-metastatic and metastatic tumor cells differ in key characteristics” (Abstract). Yoo further teaches that “successful cancer therapy has to include a component that specifically targets the metastatic niche” (pg. 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.V.W./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793